DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant is reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device (including the aperture, mouthpiece, body, corrugated portion, sound receiver, etc.) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 21 are objected to because of the following informalities: 
Regarding claim 1, the recitation of “the the” in line 7 should instead read --the--.
Regarding claim 21, the recitation of “device;” in line 4 should instead read --device; and--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 18, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 9 and 18, they include duplicative recitations without using proper antecedent basis such that it is unclear whether new elements are being introduced, or whether old elements are being further described. 
Regarding claim 23, it recites use of a device, but since the claim does not set forth any steps involved in the use, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 101
Claim 23 is rejected under 35 U.S.C. 101 because it recites a use, without setting forth any steps involved in the use, resulting in an improper definition of a process, i.e., resulting in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 9, 11, 13-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication 2017/0039872 (“Grabber”).
Regarding claim 1, Grabber discloses [a] device for alternatively indicating at least a first fluid flow rate and a second fluid flow rate (¶ 0009), the device comprising: an aperture (Fig. 1, element 51); a mouthpiece (Fig. 1, at the end designated by element 52, ¶ 0038); and a body defining a fluid flow path extending between the aperture and the mouthpiece (Fig. 1, bore 50, between elements 51 and 52), the body comprising a fluid flow rate indicator operable to alternatively generate at least a first sound signal and a second sound signal to indicate when the fluid flow rate in a first direction along the fluid flow path is at the first or second fluid flow rate (¶¶ 0034-0036, 0040, producing a tone at a specific flow rate; Abstract and ¶ 0032, producing white noise (which is not an audible tone), or generally the sound of flowing air, when not at the specific flow rate - also see ¶ 0007, describing a binary result), wherein the fluid flow rate indicator comprises a corrugated portion having a plurality of corrugations extending into the fluid flow path (Fig. 1, defined by grooves 30 and ribs 40 - ¶¶s 0033, 0036).
Regarding claim 11, Grabber discloses [a] device for indicating a fluid flow rate (¶ 0009), the device comprising: an aperture (Fig. 1, element 51); a mouthpiece (Fig. 1, at the end designated by element 52, ¶ 0038); and a body defining a tubular fluid flow path extending between the aperture and the mouthpiece (Fig. 1, bore 50, between elements 51 and 52), the body comprising a fluid flow rate indicator operable to generate a sound signal indicative of the fluid flow rate along the fluid flow path (¶¶ 0034-0036, 0040, producing a tone at a specific flow rate), wherein the fluid flow rate indicator comprises a corrugated portion having at least one corrugation extending into the fluid flow path (Fig. 1, defined by grooves 30 and ribs 40 - ¶¶s 0033, 0036), and wherein the tubular fluid flow path has a diameter of greater than 8 mm (¶ 0040, one-third of an inch).
Regarding claims 3 and 13, Grabber discloses all the features with respect to the corresponding claims 1 and 11, as outlined above. Regarding claim 3, Grabber further discloses wherein the corrugated portion is integrally formed with the body (Fig. 1). 
Claim 13 is rejected in like manner.
Regarding claims 4 and 14, Grabber discloses all the features with respect to the corresponding claims 1 and 11, as outlined above. Regarding claim 4, Grabber further discloses wherein the body comprises a tubular portion having an axially oriented recess and the corrugated portion is provided within the axially oriented recess (Fig. 1). 
Claim 14 is rejected in like manner.
Regarding claims 5 and 15, Grabber discloses all the features with respect to the corresponding claims 1 and 11, as outlined above. Regarding claim 5, Grabber further discloses wherein the corrugated portion surrounds the fluid flow path (Fig. 1). 
Claim 15 is rejected in like manner.
Regarding claim 7, Grabber discloses all the features with respect to claim 1, as outlined above. Grabber further discloses wherein the fluid flow path is a tubular fluid flow path having a diameter of equal to or greater than 5 mm (Fig. 1, ¶ 0040).
Regarding claims 9 and 18, Grabber discloses all the features with respect to the corresponding claims 1 and 11, as outlined above. Regarding claim 9, Grabber further discloses wherein the device is a patient inhalation/exhalation device comprising: at least one aperture for inlet or outlet of air into/from the device; a mouthpiece for communication with the mouth of the patient; a body defining an air flow path extending between the aperture and the mouthpiece along which air is drawn to the mouthpiece by inhalation by the patient or air is forced towards the aperture by exhalation by the patient, the body comprising an air flow rate indicator operable to alternatively generate at least a first and a second sound signal indicative of the air flow rate along the air flow path in a first direction, wherein the air flow rate indicator comprises a corrugated portion having a plurality of corrugations extending into the fluid flow path (as already described above with respect to claim 1, with the first direction being e.g. an exhalation direction. However, it is possible to inhale through the device as well). 
Claim 18 is rejected in like manner (as already described above with respect to claim 11, it being possible to inhale through the device as well).
Regarding claim 17, Grabber discloses all the features with respect to claim 11, as outlined above. Grabber further discloses wherein the corrugated portion comprises a plurality of corrugations and the flow rate indicator is operable to alternatively generate at least a first and a second sound signal indicative of the air flow rate along the air flow path in a first direction (Fig. 1, showing a plurality of corrugations - also see ¶¶ 0034-0036, 0040, producing a tone at a specific flow rate; Abstract and ¶ 0032, producing white noise (which is not an audible tone), or generally the sound of flowing air, when not at the specific flow rate - also see ¶ 0007, describing a binary result).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grabber in view of US Patent 3,837,341 (“Bell”).
Regarding claims 2 and 12, Grabber teaches all the features with respect to the corresponding claims 1 and 11, as outlined above. Regarding claim 2, Grabber does not appear to explicitly teach wherein the body is at least partly formed of plastics material.
Bell teaches forming an indicating means of plastic material (col. 3, lines 4-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least a portion of the body of Grabber out of plastic, as in Bell, since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 
Claim 12 is rejected in like manner.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grabber in view of US Patent Application Publication 2015/0126889 (“Frey”).
Regarding claims 6 and 16, Grabber teaches all the features with respect to the corresponding claims 1 and 11, as outlined above. Regarding claim 6, Grabber does not appear to explicitly teach wherein the corrugated portion has an axial length of between 50 and 300 mm (¶ 0032 teaches a total length for the device of two inches, but the corrugated portion is not along the entire length of the device, but along approximately half of the device).
Frey teaches a spirometry device having a length of e.g. 7 inches, in which the corrugations take up most of the length of the device (¶ 0076, Fig. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the corrugated portion of Grabber have an axial length of e.g. 90 mm (about half of 7 inches), as in Frey, for the purpose of accommodating different sizes of users (by making the entire device of Grabber larger), and since such a modification would have involved a mere change in the size/proportion of a component. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.). 
Claim 16 is rejected in like manner.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grabber in view of US Patent Application Publication 2013/0317379 (“Brimer”).
Regarding claim 20, Grabber teaches all the features with respect to claim 1, as outlined above. Grabber does not appear to explicitly teach a system comprising the device and a sound receiver for detecting a sound signal. 
Brimer teaches both a spirometer and a microphone for detecting the sound of the spirometer (Title, ¶ 0059).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sound receiver like a microphone in Grabber, as in Brimer, for the purpose of being able to evaluate the results at a computer (Brimer: ¶¶s 0059, 0065, remote data analysis).
Regarding claim 21, Grabber-Brimer teaches all the features with respect to claim 20, as outlined above. Grabber-Brimer further teaches [a] method of monitoring peak expiratory or inhalatory flow in a patient (Brimer: ¶ 0084, peak expiratory flow being a traditional spirometry measure), the method comprising: providing a system according to claim 20 (as above), exhaling or inhaling through the mouthpiece of the device (as already contemplated); detecting the sound signal generated (via the microphone of Brimer).
Regarding claim 22, Grabber-Brimer teaches all the features with respect to claim 21, as outlined above. Grabber-Brimer further teaches comparing the sound signal generated with a reference frequency and providing an alert if the generated sound signal has a lower frequency than the reference frequency (Brimer: ¶ 0093, generating an alert based on an abnormal spirometry result. It would have been obvious to incorporate this alerting based on a frequency/pitch threshold to notify others of the health of the user).
Regarding claim 23, Grabber teaches all the features with respect to claim 1, as outlined above. Grabber does not appear to explicitly teach use of the device for measuring lung volume or peak inhalatory/exhalatory flow in a patient (although the Abstract does describe that the device is an incentive spirometer).
Brimer teaches using a spirometer to evaluate e.g. peak expiratory flow (¶ 0084). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect peak expiratory flow in Grabber, as in Brimer, incorporating e.g. the microphone of Brimer (¶ 0059), for the purpose of being able to evaluate traditional spirometry measures to monitor the health of the user (Brimer: ¶ 0084)


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791